Citation Nr: 1724654	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-17 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left foot disability.  

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability.  

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability, to include residuals of three broken front teeth.  

7.  Entitlement to service connection for an amputation of the left index finger.  

8.  Entitlement to service connection for a skin disorder, to include pseudofolliculitis barbae.  

9.  Entitlement to service connection for a right elbow disability.  

10.  Entitlement to service connection for a left shoulder disability.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Marine Corps from November 1978 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, that determined that new and material evidence had not been received to reopen claims of service a low back disability (listed as lumbosacral strain, claimed as a back disability); a right foot disability (listed as bilateral pes planus); a left foot disability (listed as bilateral pes planus); a right knee disability (listed as bilateral knee disabilities); a left knee disability (listed as bilateral knee disabilities); a dental disability, to include residuals of three broken front teeth (listed as residuals of a breakage of three front teeth); and for an amputation of the left index finger.  In the decision, the RO also denied service connection for a skin disorder, to include pseudofolliculitis barbae (listed as pseudofolliculitis barbae); a right elbow disability; and a left shoulder disability.  

The Board notes that the March 2011 RO decision (noted above) addressed the issue of entitlement to service connection for an amputation of the left index finger on the basis of whether new and material evidence had been received to reopen that claim.  The Board observes, however, that an April 2007 RO decision, in pertinent part, solely denied the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an amputation of the left index finger, claimed as due to VA treatment.  The April 2007 RO decision did not specifically deny entitlement to service connection for an amputation of the left index finger.  Therefore, the Board notes that the April 2007 RO decision is not final as to the issue of entitlement to service connection for an amputation of the left index finger, and the Board will address that issue on a de novo basis.  The Board also observes that there is no prejudice to the Veteran in addressing the issue of entitlement to service connection for an amputation of the left index finger on a de novo basis.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues have been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on verified active duty in the Marine Corps from November 1978 to November 1982.  His service treatment records for that period of active duty are essentially unavailable, with the exception of his November 1978 enlistment examination report.  

The RO obtained the Veteran's service personnel records in November 2011.  Such records solely refer to the Veteran's period of verified active duty in the Marine Corps from November 1978 to November 1982.  

There are additional service treatment reports of record that, apparently, show that the Veteran had service in the New Jersey Army National Guard.  For example, an April 2005 enlistment examination report notes that the Veteran's left second distal phalanx was absent and that he had pes planus, which was noted to be mild and asymptomatic.  There is a notation that the examination was performed at military entry processing station at Fort Dix in New Jersey.  Additionally, a June 2005 medical history report states that it was for Army National Guard purposes.  

Further, a February 2006 dental health record indicates that the Veteran was seen at Fort Dix in New Jersey.  The examiner stated that the Veteran needed prophylaxis and debridement.  There was a notation, at that time, that the Veteran's organization was the New Jersey Army National Guard.  A January 2007 dental health record notes that the Veteran was seen at a facility in Seat Girt, New Jersey.  The examiner reported that that no carries were detected.  The examiner added that that there was asymptomatic radiolucency and that there was an apex of tooth number 9, which would be observed.  There was a notation that the Veteran's component/status was with the New Jersey Army National Guard at that time.  

The records, noted above, appear to show that the Veteran had additional periods of service in the New Jersey Army National Guard.  The Board notes that the actual dates of the Veteran's periods of service in the Army or New Jersey Army National Guard, to include any periods of active duty, active duty for training, and inactive duty training, have not been verified.  Therefore, the Board finds that an attempt should be made to verify the Veteran's periods of active duty, active duty for training, and inactive duty training with the Army or the New Jersey Army National Guard, and to obtain any additional available service treatment records.  

Additionally, the Board notes that in a June 2011 statement, the Veteran's representative reported that the Veteran stated that he had received all of his treatment at the Miami, Florida VA Medical Center.  The most recent reports of record from the Miami, Florida VA Medical Center are dated in March 2011.  The Board also observes that in an August 2010 statement, the Veteran maintained that the last organization to have his medical records was the Disabled American Veterans in Newark, New Jersey.  The Board notes that the most recent VA treatment reports of record from the East Orange, New Jersey VA Medical Center are dated in December 2003, and the most recent VA treatment reports of records from the Lyons, New Jersey Medical Center are dated in June 2000.  

The Board observes that as there are possible further VA treatment records that may be pertinent to the Veteran's claims, they should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (VA has a duty to assist in obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate service department or repository, to verify the dates of all the Veteran's periods of active duty, active duty for training, and inactive duty training in the Army or New Jersey Army National Guard.  Also request that a search be conducted for any additional service treatment records pertaining to the Veteran, to include during his New Jersey Army National Guard service.  If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  The results of such request, whether successful or unsuccessful, should be documented in the claims file, and the Veteran informed of any negative results.  

2.  Obtain copies of the Veteran's VA medical records, which are not already in the claims folder, concerning his claimed treatment at the Miami, Florida VA Medical Center since March 2011; the East Orange, New Jersey VA Medical Center since December 2003; and the Lyons, New Jersey VA Medical Center, since June 2000.  

3.  Ask the Veteran to identify all other medical providers who have treated him for his claimed disabilities since March 2011.  Obtain copies of the related medical records which are not already in the claims folder.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

4.  Then readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

